DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al., US 2014/0119957.

In regard to claim 13,
Yamanaka discloses an electrical motor vehicle vacuum pump arrangement comprising a housing assembly which comprises: an inlet opening arrangement 141 comprising an inlet opening 141a; an outlet opening arrangement 142 comprising an outlet opening and an outlet channel; a pump unit comprising a pump rotor housing 120 which comprises an inlet-side end wall 122a, an outlet-side end wall 122b, and a pump rotor housing part 121 which is arranged between the inlet-side end wall and the outlet-side end wall, the pump rotor housing part being configured to enclose a pump rotor chamber 123 in which a pump rotor 124 is arranged; a drive motor 110 comprising a motor rotor 112b and a motor stator 112a; at least one sound absorption 1 (the combination of discharge outlet 127, the space formed by silencer part 143, and throat part 142a) which is connected to the pump rotor chamber 123 and which is directed towards the outlet opening 142, wherein, the outlet opening arrangement 142 is connected to one of the at least one sound absorption element 143, the outlet channel of the outlet opening arrangement is closed relative to the drive motor and the pump unit (at least the portions of the pump unit not including the pump chamber 123, consistent with the disclosed invention), and the outlet channel of the outlet opening arrangement, when viewed in a direction of the outlet opening, comprises at least one abrupt change in cross-section (at throat part 142a vis a vis silencer part 143) which is designed as the sealing. In regard to the limitation that the ratio of areas of cross-sectional areas greater than 3, note that throat part 142a is shown as significantly narrower than the silencer part 143 in fig. 5 and disclosed as “narrowed or constricted.” Para. [0041]. Yamanaka does not disclose the dimensions with any specificity. However, the Federal Circuit has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 925 F.2d 1338 (Fed. Cir. 1984).  In the present case, the silencer part and throat part of Yamanaka perform the same functions as the sealing of the claimed device. As such, the claimed device is not patentably distinct from the prior art of Yamanaka.

In regard to claim 14,
Again, the Federal Circuit has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 925 F.2d 1338 (Fed. Cir. 1984).  In the present case, the silencer part and throat part of Yamanaka perform the same functions as the sealing of the claimed device. As such, the claimed device is not patentably distinct from the prior art of Yamanaka.

In regard to claim 22,
There is further a bearing, wherein, the drive motor comprises a rotor shaft 116; and the pump unit 120 is arranged coaxially to the drive motor, and the rotor shaft 116 of the drive rotor is supported in the inlet-side end wall by the bearing (see para. [0032]).

In regard to claim 23,
The inlet opening 141a arrangement is provided in the inlet-side end wall 122a.

In regard to claim 24, 
The pump unit 120 is a vane pump unit (elements 125 are vanes). 




s 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al., US 2014/0119957, in view of Kawamura et al., US 6,402,483.
	
	In regard to claim 15,
Yamanaka discloses all of the limitations except the following taught by Kawamura: a sound absorption element (muffler 23) comprises at least two sound absorption chambers comprising a first sound absorption chamber (discharge chamber 27) and a second sound absorption chamber (muffler chamber 24) which are arranged in series, the first sound absorption chamber 27 is fluidically connected to a pump chamber (crank chamber 20) via a first connection arrangement (discharge ports 32b) and is fluidically connected to the second sound absorption chamber 24 via a second connection arrangement (discharge passage 29), the second sound absorption chamber 24 is fluidically connected to the outlet opening arrangement (see fig. 4, connection between chamber 24 and circuit R), and at least one of the at least one sound absorption element is provided as a channel arrangement for at least one of the second connection arrangement 29 and the outlet channel (see fig. 4, channels arranged in housing 23).  The difference between Yamanaka and Kawamura is primarily in that Kawamura separates the discharge chamber from the muffler chamber, whereas there is no dedicated discharge space in Yamanaka. However, the arrangement of Kawamura allows for attenuation of pulses from the discharge chamber to the muffler such that it would have been obvious to a person having ordinary skill in the art to modified the device of Yamanaka to include a dedicated discharge chamber before the muffler chamber.


In regard to claim 16, 
The first sound absorption chamber 27 of Kawamura is integrated in an outlet-side end wall (valve plate 14). 

In regard to claim 17,
The first sound absorption chamber 27 of Kawamura is provided by a cover element 15 which is arranged on a side of the outlet-side end wall facing away from the pump rotor (e.g., shaft 16), and the second connection arrangement 29 is configured as a groove in the outlet-side end wall 14 (see fig. 1). 

In regard to claim 18,
Kawamura teaches a closing cover element (housing components 23) which is configured to grip around the outlet-side end wall 14 so as to form the second sound absorption chamber 24. 

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the “sealing” is interpreted in light of the specification at pp. 1-2, para. [0003]: “A labyrinth-like area intended as a sealing is provided in an outlet opening of the pump rotor housing part to prevent liquid or dirt particles from being taken into the pump rotor chamber, which area is configured to prevent liquid or dirt particles from flowing back.”